Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 1 of 34 Page|D #: 12

EXhibit 2

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 2 of 34 Page|D #: 13

, 1 MAYES, CONNIE VS. FCA.US, LLC
' ]<ENTUC/KY HENDERsoN cIRcuIT couRT

CDURr C)F]U`S H(“E Fil€d Orl 10/03/2018 as CONTRACT With HON. KAREN L. WILSON
18'€1~00563 * ** * NOT AN OFFICIAL COURT RECORD ****

 

Partles 18-CI-00563
AuDuBoN MoToRs, INc. as DEFENDANT / REsPoNDENT
§Address

BENNErr LARRY i
2945 us HIGHWAY 41N
HENDERSON KY 42420 g

f ................................................................................................ ...............___ . .,,._..__.:

§Summons
CIVIL SUMMONS issued On 10/03/2018 S€rved On 11/01/2018 by Way Of CERTIFIED MAIL l

GREEN CARD SIGNED

FCA US, LLC, as DEFENDANT / RESPONDENT

Address

: CT CORPORATION SYSTEM,
306 WEST MAIN STREET

‘- .FRANKFORT KY 40601

f$ummons _
C_IVIL SUMMONS lSS_u_E_d_ Or_1 10/03/2018 by Way OfCERTIFIED MAIL

MAYES, CONNIE as PLAINTIFF / PETIT!ONER
DEEP, WILLIAM MITCHELL as ATTORNEV FOR DEFENDANT

Memo
. _.AVQVEQN _.“..“O.TQ..,*?§. , . ,,_

iAddress

KING, DEEP & BRANAMAN

127 N. MAIN STREET, P.O. BOX 43
HENDERS§)N KY 424_19

's .'"'--\

ROBINSON, DARRELL C as ATTORNEY FOR DEFENDANT

Address

l FROST BROWN TODD LLC l
400 WEST MARKET $TREET, 32ND FLOOR

`; LouISVILLE KY 40202

SAMPSON, JEFFREV T. as ATTORNEY FOR PLAINTIFF
§Address
450 SOUTH THIRD STREET

LOUISVILLE KY 40202

Documents 18-CI-00563

COMPLAINT / FETITION filed on 10/03/2018
ANSWER f`l|ed On 11/02/2018
NOTICE - OTHER filed On 11/06/2018

TENDERED DOCUMENT filed on 01/02/2019
Images 18-CI-00563

ANSWER f`lled On 11/02/2018 P,~‘ige($).' ‘)
NOTICE - OTHER filed On 11/06/2018 Pagc'.'($): 2

TENDERED DocuMENT filed on 01/02/2019 Page(s).' 2
1/4/2019 89824~3

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 3 of 34 Page|D #: 14

2018-10-16 08:48 Hende. jon Circuit 2708312710 >> Fr‘ost .,r‘own Tocld LLC P 2/11
N(). llENDERSON CIR(`_TU’{"|" ('.`()'l']"l '_l`
.l)l;VlSloN `\_U° 01:5137,7
CONNIE MAYES PLAINTIFF
(`.‘OiViI"T,/\l'|\l`l'
1"(_31\ US_, LLC DEFENDANT
Serve.: ('_TT Corpnml:inn Systcm

306 Wc.~;t `1Vl ain Strcet
Suitc 512
].i`rankfort, Kentucky 40()0`1
A`Nl`)
A\`J'l )UBON ].VI()'[OR,‘>‘_, 11\1 C.
Scrve: Lm‘ry Bc.nnell
2945 US Highwny 41 N
chdcrson, Kcntuv.ky 42421]
(_YOmCS thc Piainlil"l; C<')m')ic l\/iaye.~;, by and |'.|11'(.)\.1;_1;|1 (‘.0111136'.1, and for her Causc <)l` mclinn
against the Do'["cndanls; states us I`ollows:
l. lNTRODUCT]'(`)N
'l. 'l.`l.).is is an action for personal inj'cu‘ics :':u.~:lz:\inud by T’la_inl;ifi", Connic. Maycs stemming
from nn aulOlIlO`l)ilC COliiSior\ on l')ecember 27, 2017 in .|_KH.l‘StOW, San chzn'di)'u) (`.`oun|:y,
Cfa.lifornia. Tho Plainli 1`1`, Com)i<: Muyes was traveling southbound on 1~15 in ncr 2017 loop l"ul;riot,
Vchiolc lD Numl)or 1('.34N.1PBAXHT)`I `|,’/6'38 that she had purchased now on .Iul y l_1 2017 |,`1'0111 the
Dc;li.:l'ldanl_, Auduimn l\/lotor$, lnc, at 2945 l_lS lligilway 41 N_, Hcl'\durs<)n, lKentuc;l{y 424?.0, 'l`hc
.leep P:ll:!'i<_)r. was m.:-\.nuf:-lchu‘cc| by the Dofcndzml, FCA US, T,T,(`.`.. 'l"hc l|.~’1{-1intiff’ S Vchiclc glruck
the vehicle in front of her with a l`ull frontal collision 1`)¢:.‘_~‘1).11.¢ the fact that thc vehicle had been
W.'~l.rl’a.l.].tccl to ila.VC functioning airbugs, such airbags failed tn dep|oy.
17,. 'l`hc Plflinti'["i; C()rmic i\/izly@s su:slz.line(l injl.u_'ie$ 213 z\. result of thc ["ailur¢-; o[` the nirbng

dcpioyrncnl.

ENTERED ()Ci`OiG‘CV gmi :ZOl g

HERBERT MCKEE, JR. CLERK
BY 156 D.C.

 

PAGE 2111 * RCVD AT 1011612018 9:44:1?A11| [Eastem Day|ight Time]* SVR:PRFAX0116 * DN|S:1771087 * CS|D:Henderson Circuit *DURAT|ON (mm-ss):03-05

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 4 of 34 Page|D #: 15
2018-10-16 08:48 Hendt _,on Circuit 27083'12710 >> Fr‘ost ,r‘own Todd LLC P 3/1'1

-'-\. /""\
1 4/ ` l

‘l.l. PARTIES

3. Plaintiff re-allegcs and incorporates herein by reference the allegations contained in
Paragraphs 1-2 as if hilly set forth herein.

4. At all times material hereto, the Plaintiff, Connie l\/Iayes Was a resident ot`OWensboro,
Davies County, Kentucky.

5. At all times material hereto, the De'l"endant, FCA US, LLC was a foreign limited liability
company active and in good standing doing business for profit The principle office is located at
1000 chrysler Drive, Aubum nins, Michigzm 48326.

6. The registered agent for service of process is CT Corporation System, 306 W. Main
Street, Sui’te 512, liranlcfort, Kentucky 40601.

7. At all times material hereto, the Defendant, Audubon Motors, lnc. was a Kentucky
Corporation active and in good standing doing business for profit The principle oflice is located
at 2945 US Highway 41 N, Henderson, Kentucky 42420.

8. The registered agent for service of process is Larry Bennett, 2945 US Highway 41 N,
Henderson, Kentucky 42420.

III. FACTUAL ALLEGATIONS

9. Plaintifl" re-alleges and incorporates herein by reference the allegations contained in
Paragraphs 1-8 as if fully set forth herein

10. The Det`endant, FCA US, LLC develops, manufactures, distributes, and sells a wide
range of automotive products, including passenger cars; Defendant deals in and has specialized
knowledge of automobiles and holds itself out as having knowledge and skill in the design and

manufacture of automobiles

PAGE 3111 *RCVDAT10116120189:44:17A111[Easlern Daylighl Time]* SVRZPRFAX0116 * DN|S§l?llUS?* CS|DZH€nderSon Circuil *DURATlON (mm-SS)203-05

Case 4:19-ev-00015-.]HI\/|-HBB Doeument 1-3 Filed 02/08/19 Page 5 of 34 Page|D #: 16
2018-10-16 08:49 Hencle on Cir‘cuit 2708312710 >> Fr‘ost .'own Tocld LLC P 4/11

/ `

/--»,'

1 1. in 2017, the Defendant, FCA `UA, LLC manufactured and sold the automobile known
as the .leep Patriot, which Defcndant knew or should have known was equipped with faulty airbags

12. Defendant manufactures and has manufactured Jeep Patriots identical to the subject
Vchicle owned and operated by the Plaintiff and offers them for sale through various dealerships
across the United States including the Defendant, Audubon Motors, `l`nc. The Defendant designed,
manufactured tested, Warranted, advertised, distributed, and sold the l’laintift’s Jeep Patriot
equipped with faulty airb ags.

13. As designed and manufactured by Defendant, the Jeep Patriot Was and is inherently
and permanently defective because the airbags failed to deploy.

14. The Defendant, FCA US, LLC did not adequately research, desigu, test, and/or
manufacture the 2017 Jeep Patiiot before warranting advertising promoting, marketing and
Selling them as safe and suitable and appropriate for the intended and foreseeable use.

15. Tlie Defendant, Audubon Motors, lnc. did not adequately test or inspect the 2017 Jeep
Patriot before Warranting, advertising, promoting, marketing and selling the vehicle to the Plaintift`
as safe and suitable and appropriate for the intended and foreseeable use.

16. Upon information and belief, the Defendant, FSA US, LLC was and is aware of the
propensity of the airbag failure, but has taken no action to warn or remedy the problem relative to
the 2017 Jeep Patn`ot.

17. Due to the airbag defect(S) of the 2017 leep Patriot subject vehicle, the Plaintiff,
Connie Mayes suffered significant and permanent personal injuriesl

18. Upon information and belief, the Defendant has and at all times material hereto has

had, actual knowledge of the inherent and permanent defect in the airbag system.

PAGE4111*RCVDAT 10116120189:44:1?11111[EaslernDayligthime]*SVRZPRFAX0116*DN|S:1771087*CS|D',HenderSOnClrcuil *DURAT|ON (mm-SS):Oi-Oi

Case 4:19-cv-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 6 of 34 Page|D #: 17
2018-10-16 08:49 Hende on Cir‘cuit 2708312710 >> Fr‘ost rown Todd LLC P 5/1'1

l O_ T’lairni l‘l`ci)nld n<,)lz have <lise(.)vered the defect(s,`) in the airl)ag as l’lainli |'l` wax without

access m inf<,)rma.tien wli,i,e.li was in Defendants’ possession
lV. CLAIMS FOR RELlEF
A. |_*`.l_.l,{f‘:`)'l.` (_Tl_./AlM FOR R_IBLIEF: NEGLIC~ENCE

2()_ T’lain|.ifire-alleges and ine<_)l_‘p(_)r:ite.‘s the allegations enrll`ained in l"aragrziplis l -l 9 :-i.~.€
il` l`ully set l"ur|‘.li lierein_

Zl. Al. all l.inie.~; herein men.tiened, l_)efendanis designed, tested_, inanulaelured_, ziszienibled,
zina,l.yzed, reeoimm".nc|ed_, nierehanc|ised, ad'vertiaed, prem<)led, di.~.il.ril_n.it:ed7 supplied, and Sold te
distributors and retailers l`<)r xale, .leep T’i).|.rielis, i,l.iel.i.iding the Sub_jeet Vel'iiele and/er its e<)inpi_)nenr.
parlS.

'Z'Z_ l')el`enclnnl:$ owed |_-’|.zl.il.it,'lff a duty fO exercise reasonable care in llie design, testin ;,
rnanul`aelure, as.~;ernbly‘1 sale1 distribution and aervicing c),l.`l.lie Subjeel Vehiele_, including n duty to
ensure each clic| not cause t`lie p'nl)lie1 including T’lainl.i |"l`, uni.i.eeess;-u'y injury or deatli.

23. ,| )efe.n.da.nts knew er should have known that the airbags in the .leep l~’a.triots, including
die Siil)jeel. Vel'\iele, were defectively designed and inherently dan gerr)u.~.‘ and had a. pi.np¢:nsity to
fail to dep.loy in a. front»in impact

24_ `l)er`end:-i.nts knew or Sliould have known that the airbags in the .l`eep `|’:»).t,riots, including
tlie Snl)jeel Veliiele_, were de['eel.ively designed and/or mannf:-xemred and ways Lliereli)re prime te
liail'ure under ru')rmal diiving ei_)n(.lil‘.i<)n.*s, potentially CaUSing injuries and/er dealli$.

§7.5. Defen(lauls failed 10 exercise ()rdinary care and breached their duty to do SO by_, among

et.l.ie.r tliings'.

PAGE5!11*RCVDAT10116{20189:44:17AM[Ea$lernDayllghllime]*SVR!PRFAXUllb`*DN|S:1771087"CS|DZHendersonCircuil "DURAT|ON (mm-SS):03-05

Case 4:19-cv-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 7 of 34 Page|D #: 18
2018-10-16 08:49 Hende; m Circuit 2708312710 w Frost own Todd LLC P 6/11

a_ Failure to use due care in the mann t"aeture, di striln.ition, design_, salc, testing and
servicing Ot` the .leep Palriol_, including the Su|)ject. Vehlele, and ll'leir <.'oinpom-:ntl
parts in order to avoid the :-i_t`o.relneiltiOned risks to individuals;

b. l"ailure to provide adeqi_m_te warning of the airl)ag de|eet(s) and the propensity ot'
tl'ie .leep Paliiol.s1 including tile Sul)_ieet Vel'iiele, to experience a failure ol` air-bag
deployment causing un necessary d anger_;

e. F`ailure to inet,)rptu.'a.te, Within tile .leep l’atriot:s, including the ,‘:lul)_ieet Vel'iiele, the
design o.t` each reasonable saleguard and protection against an airhag detect(`s) and
the consequences tliereol";

` d. Failure to make timely Cort‘eel'ion to tl'ie design oftlle JCCp Pt»lt'rit')l$;'1 ineludin g tile
Sul)ject Vehiele, to correct or eliminate an airhng de'teet(s);

e. qu`lure to adequately identity and mitigate the hazards associated with an airl)ag
detec|.(`_s) in :-1ecordance with good engineering practiecs; and_,

l'. Del`endant’s carelessness 01' negligence

26. Thc al`orernentioned negligent acts and omissions ot`l_)etendants Wcre the direct and
pr(_)ximttte cause Of l’lailiti`l"l"’s dai'rluges.

27. `|’|aintit`t` is entitled to damages in an amount to be proven at trial, together with interest
thereon and costs.

W l l,li,l.{.l .".l"(_)R_li, Plainlil`l`prttys judgment against Defeut'lants_, as liereinaii.er Set. forth.

B. SFJ(',‘(`)'N`D ('fl,/._\_ll\’l FOR REL[EF: STRl'()'l' l.’].{()DUCTS LlABlLlTY - l)l\`.S].Gl\l
DEF`]`CC'[

28. I’la.intit’l"re-alleg,es and incoq)orates the allegations contained in T’arn.gra.phs l - 27 as

if fully Set forth herein

PAGE 6lll * RCVD AT 10116l2018 9144:17A|Vl [Ea$tern Dayllghl Time] * SVR!PRFAXUll&* DNIS:lillUlil * CS|D:HenderSOn Circuit *DURATION (mm-SS)I03-05

Case 4:19-cv-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 8 of 34 Page|D #: 19
2018-10-16 08:49 Hende )n Cir‘cuit 2708312710 >> Fr‘ost own Todd LLC P 7/11

29. De'l"endants designcd, ci'\}_-;ii'ieered7 developed, _i_i_i;-i.nuf;-ieturcd_, fabricatcd, assembled,
cquipped, tested or 'l"ai led to test, inspected Or failed to inspect, repaircd, retro lit or 'l"n.iled tO 1'et.r0f1t_,
failed tO i`eCall, labeled, advertiscd, prornott~;d1 inarl<eted, supplied, distrjibute<l, 'Wholcsalr;d, and
sold the .‘|`eep `|’atriots, ii,ic.|udin;_',l the Sub_jcct Ve`hiclc and their c<‘)mponent parts and constituents_,
Which were intended by the De'|"endants, to he used as, arru)n g other th'mgs’ passenger vel'iicles and
l`or other related activities

3(). Del`eru'lants knew that the J‘eep i’a.triot, including the Sul)ject Vchicle were to be
purel~u;ised and i.ised without inspection for defects l)y any owner or the general pu|_ilie, including
]',’l:-i.i,ntiff.

3 1. 'l`lie .lcep Patri<‘)ts, including the Sul)ject VelJ..icle, Wet‘e unsafe 'l"er their intended use by
reason Of defects irl their nianulaclure7 design7 testing, eoiuponents and eenstitucnts, so that they
would not sater serve their purposc_, but would instead expose the i.isers o.t`sa,id product to serious
injuries

32. De'l'endants designed the Jecp Patriots, including the Subject ‘Vehic|e defectively,
C:'-l.uSing each to fail to perform as salel y as an ordin:~,try consumer Would expect when used in an
intended or reasonably foreseeable manner.

33. The risks inherent in the design ot` the Jecp Patriots, including the Suhjeet 'V`ehiele
outweigh significantly any benefits ot`such design

3/1-, l~'la.int.iff WaS unaware Ol` the al`t')rcrncntioned del"ects at anytime pt`iOt‘ to the ColliSiun.

35. As a legal and proximate result ol` the al'orementii_)_n_ed defects of the lecp Patriots,
including the Subjeet Vchielc, Plaintil'l`sustained the injuries and damages set forth herein

36. Plaintil`_l`is_1 thcrel'ore, entitled to damages in an amount to be proven at the time o'|"tria.l,

\’V.l,'.`ll`ii'l£.}£l"()l{l;`, l’la.intiff prays judgment against De|`endant, as hereinafter set t`orth.

PAGE?I11*RCVDAT10116!20189:44:17AN|[EastemDaylightTime]*SVR:PRFAXUttt*DNIS:1771087*CS|D:HendersonCircutt *DURAT|ON (mm-ss):03-05

Case 4:19-cv-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 9 of 34 Page|D #: 20
2018-10-16 08:50 Hencle on Circuit 2708312710 >> Frost conn Todd LLC P 8/‘|1

_,J`. /_\\.__

C. TI-IIRD CL,AlM FOR RELIEF: STRICT PRODUCTS LlABILITY - FAILURE TO
WARN

37. Plaintil"f re~allcges and incorporates the allegations contained in Paragrziphs 1 - 36 as
it`t`ully set forth hcrein.

38. Dct`endants knew that the Jeep Patriots, including the Subject Vchiolc, and its
component parts, would be purchased and used without inspection for defects in the design o'l" the
vehicle, in general, or with regard ton the airbag defect specifically

39. Thc loop Patriots, including the Subjeet Vchiclc were defective when each left the
control ofthc Dcfendants.

40. At the time of the Jeep Patriots, including the Subj oct Vehiclc’s design, manufacture,
and salc, and continuing up to thc time of Plaintit`t`$ iuj'ulics, Defcndant knew or should have
known o't" the substantial dangers involved in the reasonably foreseeable use of these vehicles,
whose defective design, manufacturing and luck of sufficient warnings caused the vehicles,
including the Jeep Patriot', including thc dubjcct Vehicle, to have an unreasonably dangerous
propensity of their airbags to fail to deploy in s front-end impact causing unnecessary danger.

4'l. Detendants knew that these substantial dangers arc not and could not be readily
recognizable to an ordinary consumer and that consumers would purchase and usc the vehicles
Without inspection and use them on public and private roadways

42. At all relevant times, Det`cndunts failed to provide adequate wamjngs, instructions,
guidelines or admonitions to members of the consuming public, including Plaintiff, of the defects,
which Dcfendants ltnew, or in the exercise ot` reasonable care should have known, to have existed
in the Jeep Patriots, including the Suhjcet Vehicle, and its component parts.

43. At the time of Plaintit`i"s injurios, the operator of the Subject Vchiclc, Connic Mayes,

has stated it Was being used in the manner intended by Det`endants; used in this manner it was

PAGE8l11*RCVDAT 10116[2018 9:44:17AM [Eastern Dayllght Time]* SVR:PRFAXUllti* DN|S:17?1087 * CSlD:H€nderSon Circuit *DURAT|ON (mm-SS):03-05

Case 4:19-cv-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 10 of 34 Page|D #: 21
2018-10-16 08:50 Hencle n Cir‘cuit 2708312710 >> Fr‘ost own Todd LLC P 9/11

reasonably fOECSCCz-iblc by Dc'l"cndnnl$ lhc vchiclc posed n sl,rh.~;lin.n|:i:-i.l dnugcr, not readily apparcnl
lO its lmch find thc general public

/1/|. l.-’.|.z-i.intiii"s dmnagcs wcrc thc lcgnl and proximate result <)i" l`)c’r`enda.r_i_ts’ failurc I'c
provide udcqu:-\.tc wa.rn.ings; Dcfcndani's cwcd Plaintil`l` a duly in de:;i;_;ningn imuuifacnu'ing,
warning ubout, and distributing thc Jccp Pzili~ir)l.~';_1 including the Subjecl: 'V'chi.clc.

WHEREFORE, Pluil'llil'l`pruy:»' judgment rigidlth |)ci`endn.ntJ as llcrcina'l`tcr 301 1`01~1]'\_

D. FOURTH (__l`l',/\l"|\/ll lll`(`)'R Rll`,l.ll",l": _l."_RA.UDULENT (_'.`()NC.‘EALMEN"|"

45i Plainlil`l`rc~allugcs and inc<.)i'pr_)ru|:cs the allegations containcd in Pm'a[__>,mpl‘\$ '| - 44 213
il" l`ully xc|: 'l"nrth hcrcin.

46. '.|.`l?\l.'Oll}_’,lloUt tile relevant lime pcric')d_1 Dcl`cndzml.~; knew m' should have known that thc
§|c:cp l’z).tricts, including thc Sul)jcct Vcl)iclc, wcrc dcl`ccl.ivc in l.ha.l: il: and all Jccp Patriots
mami'l"acl_urcd in 20 l 7 had \_u'_i_rcuscn<xbly dangerous propensity for ai rhag dc i`ccl.r: and thereby injure
thc usch ol` lhcsc vcl'iiclcs.

47. Dclcndau'ils |i'uu<_li.i],c:i_i.l:ly cciu:czllcd from or failcd to disclr)nc 10 thc pl.iblic, including
`l’lain|;ii"i`, the true defective nature Of thc Jccp Priln`()lsz, including the Suhject Vcb.iclc.

48. `|)ei~`endz)nt W:-ls undcr a duty to thc public, includin;;jr thc Pluinl;ii"l;`, to disclose and warn
of thc defectch naturc cl"'ll)c .lccp Pul.riuls, il.icluding the Sub_icct \/chiclc, l)ccausc: (_ |_) l')cl.cnc,lunl:.~s
were in 21 superior pn$it.ion I`.O l\'.UOW tllC imc Sl'alc Oi' th iiicl:~; ubi)ul lhe hidden defects in thc Jcc[)
P£ilri()l$_, ii'lc.luding lhc Suhjcct Vchicle, and tl)OSC dCfCC'rS WCl‘c lalcnl_; (2) Dcl`ci'ldunis inside partial
disclosures ubuul. the surely and quality of thc Jccp Pr\trict.<;, including l.hc Subj act Vchir.lc_, Whilc
not revealing their mic dcfcclivc nalurc_; and (3) T)cl"eml;mts iiizl,uduicntly and al"lirrnulivcl y

conceach tlic dcfcctivc nal'rn‘c r)|` thc Jccp l’:i|.rin|;>s, including the Sul)_jcct Vchiclc l`r<')m Plz'iinli ll`.

PAGE 9{11 * RCVDAT 10{16|2018 9:44!17AN|[EaSlem Dayligthime]* SVR:PRFAX01I6* DNlSZli?lUS?* CS|DlHenderSOn Circuil *DURAT|ON lmm-SS):03-05

Case 4:19-cv-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 11 of 34 Page|D #: 22
2018-10-16 08:50 Hende; n Cir‘cuit 2708312710 >> Fr'ost own Tocid LLC P 10/11

_,_"
. '\. '

49. The chts concealed or undisclosed by Dcfcndants to thc public, including the Plaintif[",
were material facts that a reasonable person Would have considcrcd to bc important in deciding
ththci' or not to purchase or operate the Jcep Patriots, including thc Subjcct Vchicle.

50. Dcfcndants intentionally concealed or failed to disclose thc truc nature of the problems
Witli thc J‘ccp Patriots, including the Subject Vcliiclc l"or thc purpose cf inducing thc public,
including Plziintiff, to act tlicrcon, and thc public, including Plaintifl`, justifiably acted or rclicd
upon, to their detriment and thc dctrimcnt of cthcrs, including Plaintiff, thc concealed and/cr
undisclosed facts, as evidenced by their purchase and operation ofthe Jeep Patriots, including thc
Subj cct Vchiclcs.

51. Dcfcndant has not adequately notified past purchasers or warned future purchasers of
thc airbag dcfcct(s) of the Jccp Putn'ots, including thc Subject Vchiclc, and have riot taken
appropriate action to recall, buy brick, or retrofit their airbags

52. As a direct and proximate cause ot`Dcfcndants’ misconduct, Plaintiff has suffered
actual damages

WHEREFORE, Plaintiff pray for judgment against Dcfcndants, as hereinafter Set forth
V. NEGLIGENCE CLAlMS AG‘AINST THE DEFENDANT, AU'DUBON MOTORS, [NC.

53. Plaintiff re-allcgcs and incorporates the allegations contained in Paragraphs l ~ 52 as
if fully set forth herein

54. 'l`hc Dct`cndant, Audubon Motors, Inc. breached an express warranty that thc 2017
Jccp Patriot that thc Plaintiff purchased new had properly functioning airbags. Thc Dcfendant,
Audubon Motors, luc. know or should have known at thc time of sale of such 2017 Jccp Patriot

that the vehicle was in a defective condition, unreasonable dangerous to the user or consumer,

PAGE 10111*RCVDAT 10l16l2018 9:44:17AN| [Easlem Day|ighl Time] * SVRZPRFAXOllB* DN|S:1771087 * CS|D:Henderson Circuit *DURAT|ON (mm-SS);OJ-OS

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 12 of 34 Page|D #: 23
2018-10-16 08:50 Hende' )n Cir‘cuit 2708312710 >> Fr‘ost own Todd LLC P 11/11

,,.... h

Moreover, the Defendant, by and tlu'ough its agents and/or employees negligently failed to test or
inspect the vehicle to determine whether the airbags were functioning properly.
VI. PLAINTlFFS’ DAMAGES

55. Plaintiff re»alleges and incorporates herein by reference the allegations contained in
Paragraphs l - 54 as if fully set forth herein.

56. As a direct and proximate result of the Det`endants’ actions, by and through their agents
and/cr einployees, as set forth herein, the Plaintii:`f, Connie Mayes has suffered permanent personal
inj uries, she has incurred medical expense and will incur such expense in the future, she has lost
incorne, her capacity to earn income has been permanently impaired and she has and Will in the
future endure pain and suffering, both physical and mental.

WHEREFORE, Plaintift` demands judgment against the Defendants in an amount
Suff"lcient to establish the jurisdiction of this Court, for her costs herein expended and for any and
all other just and proper relief to Which they may appear entitled.

PLAINTIFF DEMANDS TRIAL BY JURY.

Respectfully submitted,

 

450 South Third Street

4"‘ Floor

Louisville, Kentucky 40202
(502) 584-5050

ATTORNEY FOR PLAINTIFF

PAGE 11l11*RCVDAT 10{16|20189:44:1?AM[EaSlernDay|lghtTime]*SVRZPRFAXUllB*DNIS:1771087*CS|D:HenderSOnCircull *DURAT|ON (mm-Ss):Ol-D.')

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 13 of 34 Page|D #: 24
ZOlS~OCt~lB Ol:'l4 PM Nationwide ' l;urance SSSSSSSSSS 3/9

CONFIDENTIAL RELEASE AND SETTLEMENT AGREEMENT

 

This is a Confidentlal Release and Settlotnent Agreernent (the “Release") executed by

Na`lionwide Agribusiness In_surance Cornpany a/s/o Creelcside'Farming, Inc.
` DEFMLTLONS

As used in this Confidontlal Release and Settlemont Agreement:

l. “Naticnwide” means Nau'onwide Agribusiness lnsuranco Company and' its
successors, predecessors, assigns indemnitora,'indernnitees, executors, inaurera, administrators
agonts, servants, employees adjusters, officers, directors', shareholders legal representatives,
subsidiaries dealerships, sister and parent corporations, and any and all other affiliated or related
persons, firms or corporations

2. "Creslcside” means Creekside Fanning, Inc., and its successors, assigns
executors administrators, agents servants, employees, adjusters,_insureze, linsureds oflioers,
directors, shareho'ldors, legal representatives subsidiaries, sister and parent corporations,
authorized dealers, and all other affiliated or` related persons, irms, or corporations

3. “CNH" means CNH Indusnial.Ameiioa LLC, formerly known as CNH Amexica
LLC, ~and its successors assigns, executors, administrators agonts, servants employees,
adjusters, insurers, insureds, o$cers, directors, shareholders, legal representatives, subsidiaries,
sister and parent`ccrporations, authorized dealsrs, and all other affiliated or related persons,
finns, or corporations

v 4. “Kuckenbecker” means Defonclant Lowe`ll Kuckonbeol<er, lnc. cl/b/a
Kucl<¢nbooker 'I\:actor Co., and its successors, assigns executors, administrators agents,

servants, employeas, adjusters,' insurers, insureda, dffioors, directors, shareholders legal

RELEASE
Page 1 of 7

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 14 of 34 Page|D #: 25
ZOlS~OCt-lfr O‘|:lll PM Nationwide '“=:urance SSSSSSESSS v 4/9

representatives, subsidiaries, Sister and parent corporations authorized dealers, and all other
affiliated or related persons, Hrms, Or corporations

s, “ne'leasees" eenseswny means own and rcu¢t<enbeet<er, rs defined in this
Relesse. 4 n

6. 'l`he “Pnrties” collectively means Nationwide, CI\.ll-I, end Kuckenbeclcer, ss
definsd in this Release.'

7 Tlie "'l`rsctor” means the New Hollsnd T4.ll(ll7 Diesel Trsetor (bean'ng serial
number ZGLHOQ.703)' that Creekside purchased from K.ttokenbeoker on Febr\ra.ry 14, 2017.

8. ’I`he “lnctdent" means the fire event involving the Trsctor,- which occurred .on
May 5, 2017.

9. The ‘l‘Disptlte” means the disputes between and.srnong the Parties relating to the
nasth and rise resident ' ‘

All of the foregoing provisions are port of this Relesse and ere not mere recitals

l near roots

WHEREAS, on Febmary 14, 2017, Creelcsi_de purehnsed'the Trs.otor from Kuclcenbeolrer;

WHEREAS, en Mey 5, 2017, the resident seemed

WHEREAS, the Dispute arose between and among the Parties as n result of the lncident;

WHEBEAS, the Psrties are now desirous of'settiing the Incident and the Dispnte ss set
forth bclow; n

NOW, 'I'HEREFORE, 1'1). consideration of the promises and covenants contained in this

Release, the sufficiency of which is hereby acknowledged the l>srties sgree`ss follows:

' RELEASE
Page 2 of 7

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 15 of 34 Page|D #: 26
ZOlS-Oct-15 01:14 PM Nztionwide 'nsurance SSSSSS_S§$S n 5/'9

 

BE;_L_EMLQH§.

1. . §etge-;gegt Amount. C_NH shall pay a total of Thirty~Six Thousand Dollars
($36,000) to Naticnwide in settlement of all claims or notcntial claims that may bc or may hays
boon asserted against Rcleasecs (the “Settlement Amonnt”). ’l`hc Scttlcmcnt Amonnt is the sole
consideration for this Rolease, and the considcrotion is contractual and not a mere rccital.

2. B_glggsg. For thc sole consideration of thc payment of the Scttlemcnt Amount tc
Nationwide as set forth in Paiagraph l sbovo, Nationwldc hereby fully and forever
RELEASES, ACQUITS, AND DISCHARGES Releasees from any and all liability on account
of any and all claims, dcmands, actions, appeals, or causes of action, whether in law or in equity
or otherwiso, whether in conusct or tort, or pursuant to tiny statutc, ordinanco, or regol'¢ition,
whothcr direct or indirect, whct.hcr personal cr by assigmncnt, whether known or unlcncwn,
whether presently discoverable or midiscovcrable, whether suspected or claimed, which
Nationwide ech had, now has, or may have against Rolcasces arising from the 'I"ractcr, the
mcident, and/cr thc Disputo, This Rclc`asc specifically includcs, but is not limited to, all claims,
demands, causes of action and matters, stoycd cr otherwisc, at issue or any matters Which might
or could have been placed at issue and any claims related to the ,dcfonso, ndjustmcnt, or
Scttlcnicnt of thc claims ngaicat R.clcasccs. Without in any Wec_y limiting thc generality of this
paragraph, this section shall be construed as a complete bar against any furthor prosecution of a
lawsuit against Rclcasccs arising flom thc 'I‘ractof, the Incident, and/orlthc Disputc.

3. Volun,tary Dism_i_§sal of Clalms, For thc consideration set forth in'this Rcloaso,

' Plaintiff shall direct Plaintift’s attorney to dismiss with prejudice (and with each party to bear its
own costs and attomoys’ fees) all Plsintif.t‘s claims against Relcasccs as set forth in thc
Complaint in the Civil Action.

RELEASE
Pagc 3 of 7

Case 4:19- -C\/- 00015- .]HI\/|- HBB Document 1- 3 Filed 02/08/19 Page 16 of 34 Page|D #: 27
2018-Oct15 01:14 PM Nationwide ‘nsurance 8888888888 _ nl v l 6/9

4. Accord. and §atis§act;gg. `.Nationwide hereby acknowledges that the acceptance
of the`-Scttlement Aino'unt is in full accord and satisfaction of all the claims asserted by-
Nat:ionwide against Releasees, or which could or might have-been asserted by Nationwide and/or
Crecksidc against Rolossces. l

5, Indemnmnai_ign. Nationwidc affirms and represents that it has not transferred or '
assigned any portion of its claim; and affirms and represents that no liens against the Sett`lcmcnt
Amcunt exists Additionslly, Nationwidc agrees to reimburse its insurod, Creel<side, for any
known or unknown property damage expense that it may have incurred as a result cf this incident
to include damage to the Tractor, contents, deductible, and out of pocket expense

6. Coni‘ldentiallg{. Nationwide understands and agrees that the specific terms of
this Relcase will be kept confidential, and Nntionwidc and its counsel agree not to disclose or
publish the tcrms, conditions, or covenants referred to in this Ro'lease, except ss follows:

a. as is required to comply with any applicable rules, statutes, or regulations of
t . any governmental agenoy; _ .

h. as may he reasonably necessary to conduct any litigation arising out of or
concerning this Relcase;

c. as may be reasonably required by the Partics’ auditors (intcrnal and external).
accountants or tax consultants; or

d. as may be ordered by a court of law.
7. Sufi`iciency of Cogsidc[.ation. Nationwidc hereby acknowledges the sufficiency
of the consideration for this Release- end all paragraphs contained herein
8, Attornevs’ Fees, Cost§,_slnd Expanses. Nationwide understands and agrees that
each Psrty will bear its own attorneys’ fees, costs,land expenses incurred in connection with the

Dispute and this Rclease.

R.E'LEASE
Page 4 01°7

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 17 of 34 Page|D #: 28
2018-Oct-15 01:14 PM Nationwide 1aentrance 8888288888- _ 7/9

9. gin §Q;nission of Llabiii\_tg. Nationwide understands and agrees that this Rolease
is a compromise of disputed claims (including but not limited to the cause and origin of the tire,
and/or any equipment installed or incorporated that was manufactured by any third party) snd' is
not to be construed as an admission of liability, responsibility or fault by Releasees.

10. Constructlon. This Relcase shall be construed as if all Parties jointly prepared it,
and any uncertainty or ambiguity in the Releasc shall not be interpreted against any one Party.

ll. No Orai Mg' diilcation. This R.elease shall not be altered, amended, or modified
by oral.reprcscntation made before or nder the execution of‘this Release_ All modifications must
be in writing and duly executed by all the Pai‘ties.

l132. ,Binding' E§er.t cf Belease. Nationwide agrees that this Releasc shall be binding
on and inure to the benefit of its legal representatives heirs, successors and assigns

13. Severabgl§gg. lf any paragraph or part of this Releasc is found void or
unenforceable, the remainder of this Release shell not be affected thereby. v

14. , Eni;l§e Agreement. Nationwide declares and represents that no promise,
inducement or release not herein expressed has been made s`nd that this Releeso contains the
entire agreement between the Parties, and that the terms of this Reieese arc contractual and not
mere recitals 1 1

15. Mh_orlg_; Informed and Voluntag{ §et_tl_¢wj. Nationwidc" declares and

` represents that it signs this I_'tclease with its roll authority and ftu'ther signs as its own free,
willing, and voluntary act.

16. Governing Law. ’l`his Rclease and any interpretation thereof shall be governed

by the laws ofthe State of California.

RELEASE
Page 5 of7_

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 18 of 34 Page|D #: 29
ZOWS-Oct~lf) 01:14 PM Nationwide, "\surance 8888888888 n _ m ll .'8`/9_

17. . MMIL_M_._CM. Nationwide declares and‘roprcsents that it has had the

benefit` of competent counsel tb:oughout the entire proceeding and counsel has adequately
explained the contents and termé of this Release to Nationwide.
N.Q;EIONWJ_DE DECLMEE é.l§@ REPRESENIS 'I-`l-!AI I,If H;L'S CAREFULLY REA!Z
ALL THE FOREGOBG MD UNDERSTANDS §§ fl‘}_:l§ TERMS AND CONDITIOI_\]S
CONTAL]§EQ HLB._EH\I AND'AC§QQXYLEDGES THAT TH`[S §§ 5 FULL AND FINAL
RELEA§E OF ALL CLAIMS OR,I_’OTENTIAL CLAJM§ AQAI§ST RELEASEES.

[Remainder of page intentionally left blank; signatures on following page]

R.BLEASE
Pagc 6 01'7

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 19 of 34 Page|D #: 30
2018-0ct-15 01:14 PM Nationwide J~'"~urance 8888888888 9/9

NATIONWI_DE AGRlBUSlNESS INSURANCE
COMPA.NY

Q_
BY; __\l-Z_`D;\'l’ni‘& SMSN '

/

sTATEOF cg §:QX_Q LIQ\’”{L_,

cOUNTY op '(,L,-

Subsoribed and sworn-to be oro- m‘e, a Notary'l’ublio, in and for said C|éunty and State, .
personally, by }‘< MMCL/F:.F{T»R,Q»w , an Authorizscl chrcsmtativo- of
' Nationwide Agribusincsa insuranc¢ Company this l §’ day of §§ C;€: , 2018.

NOTARY PUBLIC

MY. COMMISSION EXPIR.ES .;%1¢_\.9£6'$} '3~0'9~[

KAREN L. WH|TE
This Confidential Release. is approved as to form and l\‘otary Pub!lo Biafe of New York

GOnant. and all attornoy’s liens, statutory or N°~W?SZ"'EB
mherwis°’ am hereby waived. - Q.uallflad ln Onondega Coun

- Gnmmlas!on Ex_ulree July 31__?1_£>'3‘}
WMZ;Z;U
Miohael R. mm r' -

THE LAW ochE oF ANTHONY 'r. schLDBR
4685 MacArthur Court, Suite 200
Nowport Beach, CA 92660

v Phono: (949) 553-1359
Fax: (855) 880-5646
Cozmselfpr Plaint§)§‘,` l
Nationwide Ag)'ibusiness Inszzrance Compcmy

 

LR06631.06579C|2 4841-6799-75.60\)]

KELEASE
Pago 7 of 7

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 20 of 34 Page|D #: 31

Fileel 18-0|~0056' 11/02/2018 Herbert NleKee, Henderson Circuit Clerk

COMMONWEALTH OF KENTUCKY
HENDERSON CIRCUIT COURT
CIVIL ACTION NO. lS-CI-563

Electronically Filed
CONNIE MAYES PLAINTIFF
v.
FCA US LLC and
AUDUBON MOTORS, INC. DEFENDANTS

ANSWER AND AFFIRMATIVE DEFENSES
OF DEFENDANT FCA US LLC

 

Defendant FCA US LLC (“FCA US”), by counsel, for its Answer and Affirmative
Defenses to the allegations set forth in Plaintiff’s Complaint, states as follows:

l. In response to Paragraph l of the Complaint, FCA US admits that it manufactured
and assembled, in part, a Jeep Patn`ot sport utility vehicle bearing VIN lC4NJPBAXHD117638
(the “Vehicle”). FCA US is without knowledge or information Sufflcient to form a belief as to
the truth of the remaining allegations in Paragraph l, and therefore denies them.

2. FCA US is Without knowledge or information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 2 of the Complaint, and therefore denies them.

3. In response to Paragraph 3 of the Complaint, FCA US incorporates by reference
all of the responses set forth in Paragraphs 1-2 above as if fully set forth herein.

4. FCA US is Without knowledge-or information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 4 of the Complaint, and therefore denies them.

5. FCA US admits the allegations in Paragraph 5 of the Complaint.

6. FCA US admits that its agent for service of process is CT Corporation System,

with an address of 306 W. Main Street, Suite 512, Frankfort, Kentucky 40601.

FFiE-:rl 18»-C|-00563 11/02!20‘§8 lien ert nacl<ec=, .lr. Hendereor- Circuit CTIer'k

DF373E4D~F898-4096-97OC-4SBBOB4E01D9 : 000001 of 000009

ANS : 000001 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 21 of 34 Page|D #: 32

Filed

l~'ll..d

18~(31-0056"' 11/02/2018 Herbert |'\/loKee, Henderson Circuit Clerk

7. FCA US is without knowledge or information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 7 of the Complaint, and therefore denies them.

8. FCA Ué is without knowledge or information sufficient to form a belief as to the
truth of the allegations contained in Paragraph 8 of the Complaint, and therefore denies them.

9. ln response to Paragraph 9 of the Complaint, FCA US incorporates by reference
all of the responses set forth in Paragraphs 1-8 above as if fully set forth herein.

10. In response to Paragraph 10 of the Complaint, FCA US admits that it
manufactures and assembles, in part, automotive products The remaining allegations contained
in Paragraph 10 are vague and subject to multiple interpretations, and as a result, FCA US denies
such allegations

ll. FCA US denies the allegations contained in Paragraph 11 of the Complaint.

12. ln response to Paragraph 12 of the Complaint, FCA US admits that it
manufactures and assembles, in part, Jeep Patriot sport utility vehicles, including the Vehicle,
and offers such automobiles for sale through numerous dealerships nationwide FCA US denies
the remaining allegations contained in Paragraph 12 of the Complaint.

13. FCA US denies the allegations set forth in Paragraph 13 of the Complaint.

14. FCA US denies the allegations set forth in Paragraph 14 of the Complaint.

15. FCA US denies the allegations set forth in Paragraph 15 of the Complaint.

16. FCA US denies the allegations set forth in Paragraph 16 of the Complaint.

17. FCA US denies the allegations set forth in Paragraph 17 of the Complaint.

18. FCA US denies the allegations set forth in Paragraph 18 of the Complaint.

19. FCA US denies the allegations set forth in Paragraph 19 of the Complaint.

18~01~01)563 11/‘).?./2018 t rarl)er* l`!h Ker~, Jr. -‘lenderson Circuit Clerl\'

DF373E4D-F898-4096~97OC~4SBBOB4E0109 : 000002 of 000009

ANS : 000002 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 22 of 34 Page|D #: 33

Filed

'r'-llr:-\d

20.

lB-CI~OOSE~" 11/02/2018 Herbert McKee, Henderson Circuit Clerk

In response to Paragraph 20 of the Complaint, FCA US incorporates by reference

all of the responses set forth in Paragraphs 1-19 above as if fully set forth herein.

21.

In response to the allegations contained in Paragraph 21 of the Complaint, FCA

US admits that it manufactured and assembled, in part, Jeep Patriots, including the Vehicle, for

sale to purchasers through a dealership network The remaining allegations contained in

Paragraph 21 are vague and subject to multiple interpretations and as a result, FCA US denies

such allegations

22.

The allegations contained in Paragraph 22 of the Complaint call for conclusions

of law to which no response is required. To the extent a response is required, FCA US denies

such allegations

23.

24.

25.

26.

27.

28.

FCA US denies the allegations set forth in Paragraph 23 of the Complaint.
FCA US denies the allegations set forth in Paragraph 24 of the Complaint.
FCA US denies the allegations set forth in Paragraph 25 of the Complaint.
FCA US denies the allegations set forth in Paragraph 26 of the Complaint.
FCA US denies the allegations set forth in Paragraph 27 of the Complaint.

In response to Paragraph 28 of the Complaint, FCA US incorporates by reference

all of the responses set forth in Paragraphs 1-27 above as if fully set forth herein.

29.

In response to Paragraph 29 of the Complaint, FCA US admits that it

manufactured and assembled, in part, Jeep Patriot sport utility vehicles, including the Vehicle.

FCA US denies the remaining allegations contained in Paragraph 29 of the Complaint.

30.

31.

32.

FCA US denies the allegations set forth in Paragraph 30 of the Complaint.
FCA US denies the allegations set forth in Paragraph 31 of the Complaint.

FCA US denies the allegations set forth in Paragraph 32 of the Complaint.

18-(3|-00563 11102/2018 lierbert Mc,l’.ee, Jr. Henderson Circuit Clerk

DF373E4D-F8984D96-97OC-483B~OB4E01DQ : 000003 of 000009

ANS : 000003 of OGOOUQ

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 23 of 34 Page|D #: 34

Flle.d 18-01-005€ 11/02/2018 Herbert McKee, Henderson Circuit Clerk

33. FCA US denies the allegations set forth in Paragraph 33 of the Complaint.
34. FCA US denies the allegations set forth in Paragraph 34 of the Complaint.
35. FCA US denies the allegations set forth in Paragraph 35 of the Complaint.
36. FCA US denies the allegations set forth in Paragraph 36 of the Complaint.
37. In response to Paragraph 37 of the Complaint, FCA US incorporates by reference
all of the responses set forth in Paragraphs 1-36 above as if fully set forth herein.
38. FCA US denies the allegations set forth in Paragraph 38 of the Complaint.
39. FCA US denies the allegations set forth in Paragraph 39 of the Complaint.
40. FCA US denies the allegations set forth in Paragraph 40 of the Complaint.
41. FCA US denies the allegations set forth in Paragraph 41 of the Complaint.
42. FCA US denies the allegations set forth in Paragraph 42 of the Complaint.
43. FCA US denies the allegations set forth in Paragraph 43 of the Complaint.
44. FCA US denies the allegations set forth in Paragraph 44 of the Complaint.
45 . In response to Paragraph 45 of the Complaint, FCA US incorporates by reference
all of the responses set forth in Paragraphs 1-44 above as if fully set forth herein.
46. FCA US denies the allegations set forth in Paragraph 46 of the Complaint.
47. FCA US denies the allegations set forth in Paragraph 47 of the Complaint.
48. FCA US denies the allegations set forth in Paragraph 48 of the Complaint.
49. FCA US denies the allegations set forth in Paragraph 49 of the Complaint.
50. FCA US denies the allegations set forth in Paragraph 50 of the Complaint.
51. FCA US denies the allegations set forth in Paragraph 51 of the Complaint.

52. FCA US denies the allegations set forth in Paragraph 52 of the Complaint.

r“i§ ' 14 »‘Y|-uO§t§;Z, 11/‘12/20”18 tierl.*ert 1\’~‘}’@ ¢, Jr. lienctersf)n Circuit C|erk

DF373E4D-FSQB~4096~9700-4853084E01DQ : 000004 of 000009

ANS : 000004 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 24 of 34 Page|D #: 35

titled ’lt's"€;l¢(l()§f 11/02/2018 Herbert lVchee Henderson Circuit Clerk

53. In response to Paragraph 53 of the Complaint, FCA US incorporates by reference
all of the responses set forth in Paragraphs 1-52 above as if fully set forth herein.
54. FCA US denies the allegations set forth in Paragraph 54 of the Complaint.
55. ln response to Paragraph 55 of the Complaint, FCA US incorporates by reference
all of the responses set forth in Paragraphs 1-54 above as if fully set forth herein.
56. FCA US denies the allegations set forth in Paragraph 56 of the Complaint.
FIRST AFFIRMATIVE DEFENSE
Plaintiff’s Complaint fails, in whole or in part, to state a claim against FCA US upon
which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
Pending discovery, FCA US reserves the right to allege that it is not subject to the
specific or general jurisdiction of the Henderson Circuit Court.
THIRD AFFIRMATIVE DEFENSE
Pending discovery, FCA US reserves the right to allege that the Henderson Circuit Court
is the improper venue for this action. n
FOURTH AFFIRMATIVE DEFENSE
Plaintiff’ s claims are barred in Whole or in part by the economic loss doctrine.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff’s claims are barred in Whole or in part pursuant to Kentucky’s Uniform

Commercial Code, KRS Ch. 355, et seq.

Fll _'¢\.l 18-01»00563 11/02/2018 rterbcrt l\mKs-e, Jr. Henderson Circuit C.|erl\

DF373E4D-FSQB~ADBG~Q'IOC»¢$EBBOB4E0109 : 000005 of 000009

ANS : 000005 Of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 25 of 34 Page|D #: 36

Filed 18»(11-005€ 11/02/2018 Hec'bert McKee, Henderson Circuit Clerk

SIXTH AFFIRMATIVE DEFENSE

Plaintiff’ s claims are barred in whole or in part pursuant to the Kentucky Product
Liability Act, KRS Ch. 411.300-411.350, including but not limited to the Middleman Statute.
FCA US affirmatively pleads each and every defense available thereunder.

SEVENTH AFFIRMATIVE DEFENSE

Plaintiff’s claims are barred in whole or in part by the doctrines of accord, estoppel,

waiver, laches, release, and/or unclean hands
EIGHTH AFFIRMATIVE DEFENSE

Pending discovery, FCA US reserves the right to allege that the damages about which
Plaintiff complains, if any, were caused by the active and primary negligence, or the intervening
and superseding negligence, of third parties over whom FCA US had no control and for which
FCA US has no liability, and FCA US is entitled to indemnity, contribution, offset, or
apportionment as a result of such negligence, including but not limited to an apportionment of
fault under KRS 41 1.182.

NINTH AFFIRMATIVE DEFENSE
Plaintiff’s Complaint is barred in whole or in part by lack of privity.
TENTH AFFIRMATIVE DEFENSE

Any actions that FCA US took With respect to the subject product were completed in

conformity With the generally recognized state of the art at the time.
ELEVENTH AFFIRMATIVE DEFENSE

Subject to the investigation and discovery, Plaintiff failed to mitigate her damages, if any.

Z"lh':\;l 18-(31~00563 11!‘)2/2018 ii r'.‘\mf lvr<”.‘¢<“r, Jc. Hender ron Circuit Clerk

DF373E4D-F8QB4D96-970C-48BBOB4E0109 : 000006 of 000009

ANS : 000006 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 26 of 34 Page|D #: 37

Filed 18~(31-005€" 11/02/2018 Herbert McKec-> Henderson Circuit C|erk

TWELFTH AFFIRMATIVE DEFENSE

FCA US pleads the affirmative defenses of contributory negligence and/or comparative

fault.
THIRTEENTH AFFIRMATIVE DEFENSE

Subject to investigation and discovery, the damages about which Plaintiff complains were

caused or brought about by Plaintiff’s failure to exercise due care.
FOURTEENTH AFFIRMATIVE DEFENSE

Plaintiff has failed to plead special damages With specificity as required by CR 9.06 of

the Kentucky Rules of Civil Procedure, and therefore her claims are barred.
FIFTEETH AFFIRMATIVE DEFENSE

Pending discovery, FCA US reserves the right to allege that it did not design, distribute

or manufacture the subject product
SIXTEENTH AFFIRMATIVE DEFENSE

Recovery of any punitive damages from FCA US is barred by the prohibition against
excessive fines contained in the Eighth Amendment to the United States Constitution, by the due
process clause of the Fourth Amendment to the United States Constitution, and by Sections 2 and
14 of Kentucky’s Constitution.

SEVENTEENTH AFFIRMATIVE DEFENSE

To the extent Plaintiff seeks punitive damages, the Complaint fails to establish the

essential elements of fraud, oppression, and malice as required under KRS 411.184 and Plaintiff

is, therefore, not entitled to punitive or exemplary damages against FCA US as a matter of law.

titled 18~0!-00563 11/02/2018 l erbert ¢\/lcl<ee, .‘r, Henderson Circuitv Clerk

DF373E4D-F895~4D96-970C4SBBOB4E01D9 : 000007 of 000009

ANS : 000007 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 27 of 34 Page|D #: 38

Filed

Fil':r)'

18~0|~005¢’ 1002/2018 Herbert McKee Henderson Circuit Clerk

EIGHTEENTH AFFIRMATIVE DEFENSE
To the extent Plaintiff seeks punitive damages FCA US specifically incorporates by
reference any and all standards or limitations regarding the determination and/or enforceability
of punitive damages awards that arose in the decisions of State Farm Mutual Auto Insurance
Company vs. Campbell, 538 U.S. 408 (2003), Cooper Ina’ustries, lnc. vs. Leatherman Tool
Group, Inc., 532 U.S. 424 (2001), and BMW ofNorth Amerz`ca vs. Gore, 116 U.S. 1589, (1996).
NINETEENTH AFFIRMATIVE DEFENSE
FCA US reserves the right to amend its Answer to add any other defenses or to make
appropriate cross-claims, counterclaims or third-party claims that may be determined to be
applicable after further discovery.

WHEREFORE, having fully answered, Defendant FCA US prays for relief as follows:

1. Plaintiff’ s Complaint be dismissed with prejudice;

2. That FCA US be awarded its costs and reasonable attorneys’ fees expended in this
action;

3. Indemnity, contribution, offset, and/or apportionment where appropriate;

4. F or a jury trial on all issues so triable; and

5. Any and all other relief which may be granted

1‘3~(3|.00563 11/02/20'18 H-;merr fllct’ee, Jr. Henderson Circuit Clorl<

DF373E4D-F895»4D96-970C~4SBBOB4E01DQ : 000008 of 000009

ANS : 000008 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 28 of 34 Page|D #: 39

Fil,efl 18-Cl-005’

’ 11/02/2018

Herbert McKee Henderson Circuit Clerk

Respectfully submitted,
FROST BROWN TODD LLC

s/ D. Christopher Robinson

D. Christopher Robinson
Samuel W. Wardle

FROST BROWN TGDD LLC

1 400 West Market Street, 32nd Floor

Louisville, KY 40202
T: (502) 589-5400

F: (502) 581-1087
crobinson@fbtlaw.com
swardle@fbtlaw.com
Counselfor Defendant,
FCA US LLC

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that on the 2nd day of November 2018, the foregoing
was electronically filed using the Court’s CM/ECF system, Which will send a notice of electronic
filing to counsel of record. A courtesy copy was served via US first class mail, postage prepaid

to the following:

Jeffrey T. Sampson

THE SAMPSON LAW FIRM
450 South Third Street, 4th Floor
Louisville, KY 40202
Counselfor Plaintiff

0136587.0712553 4827-0854-5657v1

ill zc‘, 18 Cl~00563 '11/02/2018

Audubon Motors, lnc.
c/o Larry Bennett

2945 US Highway 41 N
Henderson, KY 42420

s/ D. Christopher Robinson
Counselfor Defendant FCA US LLC

Herbert M<:Kee, Jr. Henderson Circuit Clerk

DF373E4D-FBQB-4096-9700~4883084E01139 : 000009 Of 000009

ANS : 000009 of 000009

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 29 of 34 Page|D #: 40

Filed

rlrl-_:`>

18~Cl~005(' 11/06/2018 Herbert McKee, Henderson Circuit Clerk

COMMONWEALTH OF KENTUCKY
HENDERSON CIRCUIT COURT
CIVIL ACTION NO. 18-Cl-563
*** Electronic Filing ***
CONNIE MAYES PLAINTIFF

VS. NOTICE OF REPRESENTATION AND
NOTICE OF ELECTION OF ELECTRONIC SERVICE

FCA US, LLC and
AUDUBON M()TORS, INC. DEFENDANTS

The undersigned, W. Mitchell Deep of the law firm of King Deep and Branaman, hereby
gives Notice of Representation for Defendant Audubon Motors, Inc. and all future service of
pleadings and correspondence should be directed to the undersigned as Attorney for Defendant
Audubon Motors, Inc.

Defendant, Defendant Audubon Motors lne, by counsel, hereby serves notice on all parties
herein pursuant to Ky. R. Civ. Proc. (CR) 5.02 that said counsel elects to effectuate and receive
service via electronic means to and from all other attorneys or parties in this action. This notice of
election is being filed with the clerk.

ln addition to filings received via the Court’s electronic filing system, the email addresses at

which Defendant agrees to accept service are:

W. Mitchell Deep Email: wmdeep@kdblaw.com

Jennifer Parker Andrews Email: jandrews@l<dblaw.cgm

 

Respectfully Submitted,

KING, DEEP and BRANAMAN

127 North Main Street, P.O. Box 43
Henderson, Kentucky 42419-0043

Phone (270) 827-1852 FAX (270) 826-7729

/s/ W. Mitchell Deep
Jennifer Parker Andrews

tS~Cl 005‘3'“) 11/06/2018 ller`» rt l -3` ‘, J", Henderson Circuit C.lerl<

ABCBG707~FADD-4851~BDBG-OSSSCABSCSSA : 000001 of 000002

NO : 000001 of 000002

Case 4:19-cv-00015-.]H|\/|-HBB Document 1-3 Filed 02/08/19 Page 30 of 34 Page|D #: 41

ij § | -;'.- r'.l

18“(§|~0051‘ 11/06/2018 Herbert McKee' Henderson Circuit Clerk

CERTIFICATE OF SERVICE

1 hereby CERTIFY the foregoing Noticc of Representation and Election of Electronic
Service was served upon the parties herein via the Court’s electronic filing system or by mailing a
true and correct copy of same, postage prepaid, to the following:

Jeffcry T Sarnpson 450 South Third St., 4th Floor, Louisville KY 40202, attorney for Plaintiff; and
CT Corporation System 306 Wcst l\/Iain Street Suite 512 Frankfort KY 40601

This the 6‘“ day er November-, 201 s

/S/ W. Mitchcll Deep
W, Mitchell Deep

'ib-f”l-\)O:Sr`.'i 11/06/2018 lied ;'L r,.cf oe, \,`r. Henderson Circuit Clerk

AGCBG707~FADD-4851~BDBG-OGSSCABBCBSA : 000002 of 000002

NO : 000002 of 000002

Case 4:19-cv-00015-.]H|\/|-HBB Document 1-3 Filed 02/08/19 Page 31 of 34 Page|D #: 42

COMMONWEALTH OF KENTUCKY
HENDERSON CIRCUIT COURT
CIVIL ACTION NO. 18-CI-00563

*** Electronically Filed **"‘

 

CONNIE MAYES PLAINTIFF
VS. AGREED ORDER OF DISMISSAL AUDUB()N MOTORS, lNC.

FCA US, LLC and

AUDUBON MOTORS, INC. DEFENDANTS

This matter is before the Court on the motion and agreement of the parties for a dismissal of
Defendant, Audubon Motors, Inc., With prejudice The parties agree and stipulate Defendant,
Audubon Motors, Inc., is a dealer that sold the subject vehicle in the original manufactured condition
as received from the manufacturer and satisfied all conditions of the K.R.S. 41 1.130 commonly
known as the Middleman statute;

IT IS HEREBY ORDERED AND ADJUDGED, all claims which Plaintiff brought, or
could have brought against Defendant Audubon Motors, Inc. are hereby dismissed, With prejudice
and stricken from the Court’s docket.

Plaintiff’s claims against Defendant FCA US, LLC are reserved.

This Order is final and appealable and there is no reason for delay.

ENTERED this the day of , 29»1“8.¢30"7

wis sEEN AND Acn§ §1):
%R;}W Fo L *TIFF
rizst FoR DUBON MoToRs, INC.
_A l'

ATTORNEY FoR FCA ii`s_,' LLC

 

JUDGE, HENDERSON CIRCUIT COURT

 

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 32 of 34 Page|D #: 43

DISTRIBUTION:

Hon. Jeft`ery T. Sampson
THE SAMPSON LAW FIRM
Attorney for Plaintiff

[

t

Hon. W. Mitchell Deep
KING DEEP & BRANAMAN
ATTORNEY FOR DEFENDANT

Hon. D. Christopher Robinson ( )
ATTORNEY FOR DEFENDANT

 

Clerk’s Initials Date

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 33 of 34 Page|D #: 44

v tendered 18-Cl-00563 ~--01/02/2019 Herbert lVchee, Jr. henderson Circuit Clcrk

COMMON\\'EAL'I`H OF KENTUCKY
HENDERSON CIRCUIT COURT
CIVIL ACT[ON N(). 18~CI~00563

""""' Elec!rmticully File¢/ **’~‘

CONNIE MAYES l’LAlN'l`Il"I"
VS, AGREED ORDER OF DISMISSAL AUDUBON l\'IO'l`ORS. INC.

 

FCA US, LL(I and
AUDUBON l\'lO'I`()RS, lNC. DEFENDANTS

'l`his matter is before the Court on the motion and agreement ofthe parties for a dismissal of
l)cfcriclzt1tt, Audnl)on Motors, Inc., with prejudice 'l`he parties agree and stipulate Defendant,
Audnbon l\/i.otors, lnc., is a dealer that sold the subject vehicle in the original manufactured condition
as received i`rorn the manufacturer and satisfied all conditions of the K.R.S. ¢ll l.l30 commonly
known as thc Middleman stalutc;

l'l` lS l~lEREBY ORDERED AND ADJUDGEI), all claims which Plaintiff brought, or
could have brought against Defendant Audubon M`otors, Inc. are hereby dismisscd, with prejudice
and stricken from the Court’s dockct.

Plaintiff’s claims against Defendant FCA US, LLC arc reserved

l`his O1de1 is final and appealable and ther'e rs no mason for delay.

k-{`\JW
1;1\'»'"1 r; Rr;r) mrs are day cran 1_
//'_

JUDCE, H`F.Nl)l‘lRSON CIHI€CUIT COURT

ENiERED TMi/M/Lim ,lDl@i

TlFF HERBERT MCKEE, JR th;hi<K©

RNI' Y I"O / L
%//y/L/v BY
/
AT F:?GRYEY FOR DUBON MOTORS, lNC.
/ //7.
(_

 

 

 

M"l§ SEICN AND AGRE_M:

 
     

       

D.C.

 

 

. // k
AT l ORNEY I‘OR FCA US, LLC

i`t;~nclernd tS-Cl-()05t33 01/02/2019 Harl)ert McKee, Jr. Henderson Circuit C|erk

'{`- 000001 of 000002

Case 4:19-cV-00015-.]HI\/|-HBB Document 1-3 Filed 02/08/19 Page 34 of 34 Page|D #: 45

, `l'cnc|ored 18-Cl~00563 01/02/2019 Herbert McKee,Jr. henderson CircuitClerk

DISTRIBUTION:

l-Ion. Jei`i`ety T. Sampson ( j )

THE SAMPSON LAW FIRM
Attorney for Plaintiff

I'lon. W. Mitchell Deep ( \/l
KING DEEP & BRANAMAN

ATTORNEY FOR DEFENDANT /
llon. D. Christopher Robinson (______)

ATTORNEY FOR DEFE DANT

itc it

»t 101
clerks wants / l/

Date

tendered

'lB-Cl~OOS(S$

0'l/02/2019

Herbert McKee. Jr. Henderson Circuit Clerk

. COQ{)OZ of 000002

